Case 3:17-cv-00461-REP Document 454 Filed 04/03/19 Page 1 of 4 PageID# 11823



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

LULA WILLIAMS, ^ al.,

      Plaintiffs,

                                        Civil Action No. 3:17cv461

BIG PICTURE LOANS, LLC,
et al.,

      Defendants.


                                   ORDER


      Having considered DEFENDANT'S MOTION TO FILE UNDER SEAL HIS

UNREDACTED RESPONSE AND EXHIBITS W, XX, YY, ZZ, AAA, BBB, CCC,

FFF, GOG, HHH, KKK, AND 000 IN OPPOSITION TO PLAINTIFFS' MOTION

FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY (EOF No. 422), and the

exhibits thereto, and having reviewed previous and subsequent

Motions to Seal filed by both plaintiffs and defendants, as well

as the documents related thereto that are therein proposed to be

sealed, the Court finds that the parties have not taken seriously

their responsibility to avoid sealing documents that should not be

sealed under the law of the Circuit and Local Civil Rule 5; and,

in that regard, the Court finds that this situation has been

created by (1) the indiscriminate (indeed profligate) designation

of documents as "Confidential" by the Defendants acting under the

STIPULATED PROTECTIVE ORDER (ECF No. 19) entered herein; (2) by

the   acquiescence    in   those   unwarranted    designations     by   the
Case 3:17-cv-00461-REP Document 454 Filed 04/03/19 Page 2 of 4 PageID# 11824



Plaintiffs; (3) by the subsequent indiscriminate filing of such

documents under seal by both Plaintiffs and Defendants; (4) by the

designation of entire documents as confidential (and presentation

thereof for sealing) when limited redaction of the documents would

suffice to protect confidentiality; and (5) the Court having placed

too great a reliance on the adversary process to avoid unwarranted

sealing.    As a result, many documents have been sealed that should

not be.


       Accordingly, it is hereby ORDERED that henceforth no document

shall be entered for filing under seal unless the terms of the

STIPULATED PROTECTIVE ORDER (EOF No. 19) have been satisfied and

there has been a demonstration by the Defendants that, in fact,

specific information in a document is entitled to protection

because it is tirxily confidential business information or a trade

secret and by a certification of counsel for the Plaintiffs wherein

counsel agrees that the specified information is confidential

business information or a trade secret.

       In that regard, the parties are advised that neither entire

documents nor discrete parts thereof may be sealed merely because

some   aspect   of   the   defendants'   business   is   mentioned   in   the

document.    There must be a genuine demonstration, in the process

required by the STIPULATED PROTECTIVE ORDER (ECF No. 19), that the

document is truly a protectable          trade secret or confidential

business information and then only those parts of the document
Case 3:17-cv-00461-REP Document 454 Filed 04/03/19 Page 3 of 4 PageID# 11825



that constitute that demonstrated protected information (rather

than the entire document) may be redacted.          The wholesale filing

of entire documents under seal as is occurring in this case is

contrary to the law of the Circuit and the right of pxablic access

to documents.


     Further, it is hereby ORDERED that, by May 31, 2019, each

party shall file a pleading identifying every document that it has

tendered to be filed under seal in connection with any pending

motion and explaining document by document why that document, or
a specified part thereof, lawfully can be sealed under the law of

the Circuit and Local Civil Rule 5, or withdrawing the document

(or part thereof) from seal.

     Counsel are ADMONISHED that the Court will consider setting

aside the STIPULATED PROTECTIVE ORDER (ECF No. 19) entirely unless

counsel demonstrate that they are taking seriously the obligation
to designate as confidential only those documents that are, in

fact, confidential.

     Further, in the filings to be made on May 31, 2019, counsel

shall identify the list of documents (or parts thereof) that they
agree can be removed from seal and then prepare a list of documents

to be remained under seal.      Thereafter, depending upon the volume

of documents proposed to remain under seal, the Court will consider

appointing a Special Master to review the documents that are

alleged to remain under seal and the cost of the Special Master
Case 3:17-cv-00461-REP Document 454 Filed 04/03/19 Page 4 of 4 PageID# 11826



will be assessed against the party contending that the document is

entitled to remain under seal.

     It is so ORDERED.



                                                    /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Richmond, Virginia
Date; April 3, 2019
